DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined. 

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Arguments/Remarks, “Lanxess does not teach a planar bearing surface oriented relative to an upper surface of a mount feature as is required by claim 1. Since the combination of Schallauer, Yamauchi, and Lanxess do not teach, suggest, or provide any reason to include all of the limitations of claim 1, claim 1 is nonobvious.” Examiner respectfully disagrees. Laxness discloses the principle of creating a draft angle in order to remove a plastic part from a mold. Therefore, applying the teachings from Lanxess as a reference to the manifold of Schallauer as modified by Yamauchi would result in the claimed limitation for the purposes of creating a part that can be removed from a mold. Lanxess is a reference that teaches basic part and mold design which includes incorporating features which enable the parts to be produced.
Applicant argues on page 9, “Yamauchi teaches a blind hole that extends from an upper surface (planar bearing surface) surrounding an aperture into a flange in Figure 5B2 as shown below. The aperture of Yamauchi does not intersect the lower surface of the flange as is required by claim 3 as shown by the sectional view. Since the combination of Schallauer, Yamauchi, and Lanxess do not teach, suggest, or provide any reason to include all of the limitations of claim 3, claim 3 is nonobvious.” Examiner respectfully disagrees. Fig. 5B1 shows the blind hole, the aperture, spans the top and lower surface of the flange thereby intersecting the top surface and lower surface of the flange.
Applicant arguments on page 10 regarding claim 18 is not convincing for the same reasons cited regarding claims 1 and 8.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which represents the closet prior art, does not anticipate or render obvious the claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schallauer et al. (US 2018/0266372 A1) hereinafter Schallauer and Yamauchi (US 2015/0078817 A1) hereinafter Yamauchi, and Lanxess (NPL: Part and Mold Design).
Claim 1:
Schallauer discloses an intake manifold comprising: a shell structure forming at least a portion of a body of the intake manifold, [Fig. 3A, Item 100] the shell structure having an accessory mount feature integrally formed with the shell structure and extending outwardly therefrom, the accessory mount feature defining an aperture therethrough [Fig. 3A, Item 164; Para. 0079].
Schallauer doesn’t explicitly disclose the shell structure defining an integrated rib extending outwardly from an upper surface of the mount feature to a planar bearing surface surrounding the aperture, the planar bearing surface oriented at a nonparallel and nonperpendicular angle relative to the upper surface of the mount feature.
However, Yamauchi discloses the shell structure defining an integrated rib extending outwardly from an upper surface of the mount feature to a planar bearing surface surrounding the aperture [Figs. 5B1-5B2; Items 11r, 30].
Further, Lanxess discloses the planar bearing surface oriented at a nonparallel and nonperpendicular angle relative to the upper surface of the mount feature. [Page 30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Schallauer with the disclosure of Yamauchi to provide a reinforcing structure to a mounting feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Schallauer and Yamauchi with the disclosure of Lanxess to enable to part to be removed from the mold.
Claim 2:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
The limitations recite “wherein the nonparallel and nonperpendicular angle is an acute angle,” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing an acute angle is critical or even has any particular advantage or purpose over the other angles.
One of ordinary skill in the art would have expected the combination of references to perform equally well wherein the nonparallel and nonperpendicular angle is an acute angle.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 3:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein the mount feature is formed by a flange extending outwardly from the shell, the flange having the upper surface and a lower surface surrounding the aperture such that the aperture intersects both the upper and lower surfaces.
However, Yamauchi does disclose wherein the mount feature is formed by a flange . extending outwardly from the shell, the flange having the upper surface and a lower surface surrounding the aperture such that the aperture intersects both the upper and lower surfaces. [Figs. 5B1-5B2; Items 11t, 11r, 30]
Claim 4:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein the lower surface is substantially parallel to and spaced apart from the upper surface.
However, Yamauchi does disclose wherein the lower surface is substantially parallel to and spaced apart from the upper surface. [Figs. 5B1-5B2; Items 11t, 11r, 30]
Claim 5:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein the integrated rib is formed by a tubular structure surrounding the aperture and extending outwardly from the upper surface to the planar bearing surface.
However, Yamauchi does disclose wherein the integrated rib is formed by a tubular structure surrounding the aperture and extending outwardly from the upper surface to the planar bearing surface. [Figs. 5B1-5B2; Items 11r, 30]
Claim 6:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein the tubular structure defines a series of longitudinal secondary ribs extending outwardly therefrom.
However, Yamauchi does disclose wherein the tubular structure defines a series of longitudinal secondary ribs extending outwardly therefrom. [Figs. 5B1-5B2; Items 11r, 30]
Claim 7:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein each secondary rib extends from the upper surface to the planar bearing surface.
However, Yamauchi does disclose wherein each secondary rib extends from the upper surface to the planar bearing surface. [Figs. 5B1-5B2; Items 11r, 30]
Claim 9:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer doesn’t explicitly disclose wherein the mount feature has a lower surface surrounding the aperture, the lower surface substantially parallel to and spaced apart from the upper surface.
However, Yamauchi does disclose wherein the mount feature has a lower surface surrounding the aperture, the lower surface substantially parallel to and spaced apart from the upper surface. [Figs. 5B1-5B2; Items 11t, 11r, 30]
Claim 10:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
Schallauer also discloses wherein the shell comprises at least one of a polymer and a plastic. [Para. 0081]
Claim 18:
Schallauer discloses a vehicle component comprising a body forming a shell structure and defining a mounting feature, the mounting feature formed by a plate extending outwardly from the shell [Fig. 3A, Items 100, 164; Para. 0079].
Schallauer doesn’t explicitly disclose the plate having the upper surface and a lower surface surrounding an aperture, the lower surface substantially parallel to and spaced apart from the upper surface, the mounting feature having an integrated rib surrounding the aperture and extending outwardly from the upper surface to a planar bearing surface, the planar bearing surface being oriented at a nonparallel and nonperpendicular angle relative to the upper surface.
However, Yamauchi discloses the plate having the upper surface and a lower surface surrounding an aperture, the lower surface substantially parallel to and spaced apart from the upper surface, [Figs. 5B1-5B2; Items 11t, 11r, 30] the mounting feature having an integrated rib surrounding the aperture and extending outwardly from the upper surface to a planar bearing surface [Figs. 5B1-5B2; Items 11r, 30].
Further, Lanxess discloses the planar bearing surface being oriented at a nonparallel and nonperpendicular angle relative to the upper surface. [Page 30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Schallauer with the disclosure of Yamauchi to provide a reinforcing structure to a mounting feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Schallauer and Yamauchi with the disclosure of Lanxess to enable to part to be removed from the mold.
Claims 14-17 and 19-20:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claims 1 and 18.
Claims 14-17 and 19-20 ultimately depend on claims 1 or 18. Claims 1 and 18 are product limitations while claims 14-17 and 19-20 recite a process of making the product. Therefore, the claims are product-by-process claims which do not further limit the claims from which they depend, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schallauer, Yamauchi, and Lanxess as applied to claim 1 above, and further in view of Schlaupitz et al. (US 9,669,770 B1)  hereinafter Schlaupitz.
Claim 12:
Schallauer, Yamauchi, and Lanxess, as shown in the rejection above, disclose all the limitations of claim 1.
	Schallauer doesn’t explicitly disclose a clip fastener for a wire harness, the clip fastener having a post received by the aperture and a head in contact with the planar bearing surface.
	However, Schlaupitz does disclose a clip fastener for a wire harness, the clip fastener having a post received by the aperture and a head in contact with the planar bearing surface. [Fig. 1, Items 11, 12; Claim 14]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Schallauer, Yamauchi, and Lanxess with the disclosure of Schlaupitz to provide a means for attaching and therefore routing a wire harness for the engine.
Claim 13:
Schallauer, Yamauchi, Lanxess, and Schlaupitz as shown in the rejection above, disclose all the limitations of claim 12.
Schallauer doesn’t explicitly disclose further comprising the wire harness attached to the head of the clip fastener such that the mounting feature and the clip fastener cooperate to position the wire harness to extend in parallel above the planar bearing surface.
	However, Schlaupitz does disclose further comprising the wire harness attached to the head of the clip fastener such that the mounting feature and the clip fastener cooperate to position the wire harness to extend in parallel above the planar bearing surface. [Fig. 1, Items 11, 12; Claim 14]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747